           Case 5:20-mc-00005-C Document 6 Filed 07/08/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

NATIONAL RIFLE ASSOCIATION                    )
OF AMERICA,                                   )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )   Case No. MC-20-5-C
                                              )
ACKERMAN MCQUEEN, INC., et al.,               )
                                              )
                            Defendants.       )

                                         ORDER

       Plaintiff sued Defendants alleging infringement on intellectual property rights and

other wrongs. During the course of discovery in that litigation, Plaintiff served subpoenas

on non-parties William (“Bill”) Lance and David Daniel “Dan” Boren. The subpoenas

sought testimony and production of documents from Mr. Lance and Mr. Boren that arose

from their employment with the Chickasaw Nation (“Nation”). The Nation has now filed

a Motion to Quash the subpoenas arguing sovereign immunity bars enforcement of the

subpoenas.

       In Response, Plaintiff does not dispute that sovereign immunity protects the Nation

from a subpoena, but argues that same immunity does not apply to individual tribal officials

or tribal officials who were not acting in their official capacities. Plaintiff further argues

that Bonnet v. Harvest (U.S.) Holdings, Inc., 741 F.3d 1155 (10th Cir. 2014), supports its

position. In its Reply, the Nation notes several problems with Plaintiff’s reliance on

Bonnet, which the Court finds compelling. First, the portion of Bonnet Plaintiff cites for

its proposition is clearly dicta. The sentence quoted by Plaintiff is preceded by the
          Case 5:20-mc-00005-C Document 6 Filed 07/08/20 Page 2 of 2



statement “we need not decide whether a tribal official is also immune from an appropriate

federal discovery request.” Id. at 1162. Second, as the Nation notes, Bonnet’s view on

the matter is likely no longer controlling in light of the Supreme Court’s decision in Lewis

v. Clarke, --- U.S. ---, 137 S.Ct. 1285 (2017). In Lewis, the Supreme Court noted that in

deciding the applicability of sovereign immunity, the Court should determine who the real

party in interest is – the tribe or the official. Id. at 1290. Here, the Nation has provided

evidence demonstrating that the testimony sought by Plaintiff was created while Mr. Lance

and Mr. Boren were acting in their capacities as officials of the Nation. Plaintiff has not

refuted that evidence. Thus, the information sought by the subpoenas is held by the

Nation and the Nation is the real party in interest. As a result, sovereign immunity

applies, and the subpoenas must be quashed.

       For the reasons set forth herein, Non-Party Movant Chickasaw Nation, Bill Lance,

and David Daniel Boren’s Special Appearance of Motion to Quash Subpoena (Dkt. No. 1)

is GRANTED.

       IT IS SO ORDERED this 8th day of July, 2020.




                                             2
